Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 22, 2018

The Court of Appeals hereby passes the following order:

A18A1453. MANN’S WORLD, LLC v. GEORGIA DEPARTMENT OF
    REVENUE et al.

      The Georgia Department of Revenue issued multiple state tax executions and
assessments for unpaid sales and use taxes against Mann’s World, LLC d/b/a The
Rifleman (“Mann’s World”). The Department seized certain assets from Mann’s
World to satisfy the tax delinquencies. Mann’s World filed an emergency petition for
a temporary and permanent injunction in the trial court against the Department and
Lynnette T. Riley, Commissioner of the Department, to prevent the sale of the assets.
The Department and Riley moved to dismiss Mann’s World’s petition, and the trial
court dismissed the petition. Mann’s World then filed a notice of direct appeal to the
Supreme Court, which transferred the case to this Court. See Case No. S18A0719
(Feb. 19, 2018). Riley moved to dismiss the appeal for lack of jurisdiction.
      The underlying subject matter of an appeal controls in determining the proper
appellate procedure. See Rebich v. Miles, 264 Ga. 467, 467-468 (448 SE2d 192)
(1994). The underlying subject matter of this appeal is a lawsuit seeking relief from
tax assessments made by the Department. All appeals from decisions of superior
courts reviewing decisions of the Commissioner of the Georgia Department of
Revenue, with the exception of cases involving ad valorem taxes, must comply with
the discretionary appeals procedure of OCGA § 5-6-35. OCGA § 5-6-35 (a) (1);
Bankers Trust Co. v. Jackson, 236 Ga. App. 490, 491 (512 SE2d 378) (1999). Mann’s
World’s failure to follow the required appellate procedure deprives us of jurisdiction
over this appeal. See Olin Corporation v. Collins, 261 Ga. 849 (413 SE2d 193)
(1992). Accordingly, the motion to dismiss is GRANTED, and this appeal is hereby
DISMISSED.
                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     06/22/2018
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.